Exhibit RESTATED CERTIFICATE OF INCORPORATION OF MTM TECHNOLOGIES, INC. Under Section 807 of the Business Corporation Law It is hereby certified that: 1.The name of the corporation is MTM Technologies, Inc. (the “Corporation”). 2.The Certificate of Incorporation of the Corporation was filed by the Department of State on May 12, 1986 (the “Certificate of Incorporation”), under the original name of Micros To Mainframes Inc.A Restated Certificate of Incorporation was filed with the Secretary of State of New York on May 21, 2004 which among other things, changed the name of the Corporation to MTM Technologies, Inc. (the “First Restated Certificate”).Further Restated Certificates of Incorporation were filed with the Secretary of State of New York on June 24, 2005 (the “Second Restated Certificate”) and on December 21, 2007 (the “Third Restated Certificate”). 3.The text of the Certificate of Incorporation is herebyamended in its entirety and restated as further amended to (i) effect a reverse stock split of the common stock, par value $0.001 per share, of the Corporation at a reverse stock split ratio of 1-for-15, the issued and outstanding common stock of the Corporation was 13,462,514, after the reverse stock split the issued and outstanding common stock of the Corporation is 897,500 (ii) authorize the Corporation to issue in lieu of cash dividends to the holders of its Series A Preferred Stock payment of the dividend due on November 21, 2008 in shares of applicable Series A Preferred Stock, (iii) increase the number of shares of its Series A Preferred Stock from 39,300,000 to 40,280,000, (iv) increase the authorized number of shares of its Series A Preferred Stock designated as Series A-4 Preferred Stock from 9,000,000 to 9,150,000, (v) amend the authorized number of shares of its preferred stock, par value $0.001 per share, designated as preferred shares that the Corporation’s Board of Directors may use to create one or more additional classes or series of preferred stock from 8,700,000 to 7,720,000, and (vi) add certain provisions relating to the designation, relative rights, preference and limitation of a Series A-9 Preferred Stock, as fixed by the Board of Directors before the issuance of such Series. RESTATED CERTIFICATE OF INCORPORATION OF MTM TECHNOLOGIES, INC. FIRST:The name of the Corporation is MTM Technologies, Inc. SECOND:The purposes for which the Corporation is formed are: To engage in any lawful act or activity for which corporations may be organized under the Business Corporation Law of the State of New York (the “Business Corporation Law”), provided that the Corporation is not formed to engage in any act or activity which requires the act or approval of any state official, department, board, agency or other body without such approval or consent first being obtained. To manufacture, buy, sell, distribute, job, to be a franchise dealer licensee, import, export and otherwise deal in computer software, computer hardware and accessories of every kind and description, and other related and unrelated products at wholesale and at retail and as principal and agent. To develop, experiment with, conduct research on, manufacture, produce, assemble, buy, rent or otherwise acquire, hold, own, operate, use, install, equip, replace, maintain, service, process, reprocess, repair, remodel, recondition, import, export, sell, lease, market, distribute, transport or otherwise dispose of and generally to deal in and with, as contractor, subcontractor, principal, agent, commission merchant, broker, factor or any combination of the foregoing and at wholesale or retail or both, any and all kinds of computer software, computer hardware and accessories and all allied apparatus, systems, parts, supplies, tools, implements, raw materials, natural products, manufactured articles and products, and goods, wares, merchandise and tangible property of every kind, used or capable of being used for any purpose whatever. To acquire by purchase, subscription, underwriting or otherwise, and to own, hold for investment, or otherwise, and to use, sell, assign, transfer, mortgage, pledge, exchange or otherwise dispose of real and personal property of every sort and description and wheresoever situated, including shares of stock, bonds, debentures, notes, scrip, securities, evidences of indebtedness, contracts or obligations of any corporation or association, whether domestic or foreign, or of any firm or individual or of the United States or any state, territory or dependency of the United States or any foreign country, or any municipality or local authority within or outside the United States, and also to issue in exchange therefor, stocks, bonds or other securities or evidences of indebtedness of this Corporation and, while the owner or holder of any such property, to receive, collect and dispose of the interest, dividends and income on or from such property and to possess and exercise in respect thereto all of the rights, powers and privileges of ownership, including all voting powers thereon. 2 To construct, build, purchase, lease or otherwise acquire, equip, hold, own, improve, develop, manage, maintain, control, operate, lease, mortgage, create liens upon, sell, convey or otherwise dispose of and turn to account, any and all plants, machinery, works, implements and things or property, real and personal, of every kind and description, incidental to, connected with, or suitable, necessary or convenient for any of the purposes enumerated herein, including all or any part or parts of the properties, assets, business and good will of any persons, firms, associations or corporations. The powers, rights and privileges provided in this certificate are not to be deemed to be in limitation of similar, other or additional powers, rights and privileges granted or permitted to a corporation by the Business Corporation Law, it being intended that this Corporation shall have all the rights, powers and privileges granted or permitted to a corporation by such statute. THIRD:The office of the Corporation is to be located in the County of New York, State of New York. FOURTH: A. Classes of Shares; Definitions. 1.Authorization. (a)The Corporation is authorized to issue two (2) classes of stock to be designated as "Common Stock" and "Preferred Stock". The total number of shares of capital stock that the Corporation is authorized to issue is one hundred ninety eight million (198,000,000) shares.
